DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10,12,15-19,22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 uses the terminology “semi-rigid” which is not supported by the specifications. The following questions arise from use of such term: What is the definition of “semi-rigid”? How flexible can a material be before it is no longer considered semi-rigid? How rigid can a material be before it is no longer considered semi-rigid?
Claims 2-10,12,15-19,22-24 are similarly rejected due to their dependency on claim 1. 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 uses the terminology “semi-rigid” which is not supported by the specifications. The following questions arise from use of such term: What is the definition of “semi-rigid”? How flexible can a material be before it is no longer considered semi-rigid? How rigid can a material be before it is no longer considered semi-rigid?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12,15-19,22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 uses the phrase “at least semi-rigid”. It is unclear as to the extent of rigidity and/or flexibility that the claimed invention is meant to have. For purposes of examination, Examiner has interpreted that any material which is not overtly flexible or overtly rigid can be considered “at least semi-rigid”. For example, rubber is solid enough to hold however flexible enough that it can be deformed by the user, therefore “semi-rigid”. 
Claims 2-19,12,15-19,22-24 are rejected due to their dependency on claim 1. 
Claim 23 line 2 uses the term “substantially rigid”. It is unclear as to the extent of rigidity the claimed invention is meant to have. For purposes of examination, Examiner has interpreted that any material which is rigid enough to be held, would properly meet the limitations of “substantially rigid”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6,12,15-16,22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S), Valle (US 20140130750 A1), and Gao (US 20190297848 A1).
Regarding claim 1: Williams teaches the limitations of a launcher-projectile assembly comprising: a launcher (8) having a head (30); and a projectile (60) at least partially insertable into the head of the launcher (Fig. 1), wherein the head of the launcher at least partially contacts the bottom surface of the at least one channel  of the projectile and wherein the head is at least partially laterally constrained by the first side wall of the at least one channel (Best illustrated in Fig. 1), such that the head holds more than the projectile's static gravitational weight (Fig. 1).
Based on the drawings, Williams also teaches the projectile (P) having a core (CO) and outer member (OM), the core and the outer member forming at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface is an outer surface of the core and the first side wall is a side surface of at least a portion of the outer member, wherein the core (CO) is at least semi-rigid adjacent (the definition of semi-rigid is solid but not inflexible, the prior art uses rubber therefore teaching this limitation) the outer surface of the core (para 39, “this beveled shape will dig into a conformable material such as foam polymer or rubber).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees of examiner’s interpretation of Williams, then Markham also teaches the projectile (P) having a core (CO) and outer member (OM), the core and the outer member forming at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface is an outer surface of the core and the first side wall is a side surface of at least a portion of the outer member.

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Modified Williams fails to teach wherein an open internal volume is provided within the core, and wherein the outer member substantially fills the open internal volume of the core, wherein the outer member is positioned at least partially within the core and at least partially around the core.
However, Valle teaches wherein an open internal volume (514) is provided within the core (512), and wherein the outer member (530) substantially fills the open internal volume (514) of the core (512), wherein the outer member (530) is positioned at least partially within the core and at least partially around the core (Fig. 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by modified Williams with the inner volume as taught by Valle so as to minimize the weight of the projectile, allowing for it to be launched further distances and creating a more enjoyable interaction between animal and user. 
Modified Williams fails to teach wherein the outer member is mechanically and chemically connected to the core at least partially through the open internal volume of the core.
However, Gao teaches wherein the outer member (3) is mechanically (Fig. 4) and chemically connected  (para 38 “During the manufacturing process, the mesh material 3 is positioned within a mold, and molten or flowable thermoplastic polymer is then injected into then mold”) to the core at least partially through the open internal volume of the core (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by modified Williams with the mechanical and chemical connection as taught by Gao so as to allow the outer members to be assembled and disassembled quickly, as well as to allow the outer member to have different characteristics than the core, perhaps for the amusement of the animal as there would be different textures throughout the projectile.  
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above. 
Williams further teaches wherein the launcher (8) further comprises an arm (10) and a handle (13), wherein the arm connects the head (30) to the handle, the arm configured to flex when launching the projectile.  
Regarding claim 4: the modified reference teaches the limitations of claim 2 as shown above. 
Williams further teaches wherein the handle (13) is formed in an ergonomic grip profile including a number of finger indentations (just above reference character 12, Fig. 1) for receiving fingers and a thumb rest (just above reference character 13, Fig. 1) contoured for receiving a thumb.  
Regarding claim 6: the modified reference teaches the limitations of claim 2 as shown above. 
Williams further teaches wherein the arm (10) is hinged such that the launcher (8) is foldable to reduce an overall length (Best illustrated in Fig. 2).
Regarding claim 12: the modified reference teaches the limitations of claim 2 as shown above.
Williams further teaches wherein the arm (10) of the launcher includes a spine for reinforcement (Best illustrated in Fig. 3).
Regarding claim 15, the modified reference teaches the limitations of claim 1 as shown above.
Based on the drawings, Williams teaches herein the projectile further comprises another outer member (OM), and wherein both outer members are connected to each other through the core (CO) (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation, then Markham also teaches herein the projectile further comprises another outer member (OM), and wherein both outer members are connected to each other through the core (CO) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the connecting outer members as taught by Markham so as to increase the support between the outer members and decreasing the likelihood that they are damaged, therefore achieving the predictable result of a more effective system. 
Regarding claim 16 the modified reference teaches the limitations of claim 1 as shown above.
 Modified Williams teaches wherein the core (CO) and both outer members (OM) form at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface is an outer surface (OS) of the core, the first side wall is a side surface one of both outer members, and the second side wall is a side surface of another one of both outer members (see annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham teaches wherein the core (CO) and both outer members (OM) form at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface is an outer surface (OS) of the core, the first side wall is a side surface one of both outer members, and the second side wall is a side surface of another one of both outer members (see annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams having a second side wall as taught by Markham so as to allow easier engagement between the head of the launcher and the projectile, therefore achieving the predictable result of a more effective system. 
Regarding claim 22: the modified reference teaches the limitations of claim 1 as shown above.
Modified Williams teaches wherein the outer member can adopt any shape (OM) or size while the core (CO, as seen in Fig. 1 the OM are in a spherical shape) remains capable of coupling to the head of the launcher when the head contacts the bottom surface of the at least one channel and is at least partially laterally constrained by the first side wall, such that the head holds more than the projectile's static gravitational weight (Fig. 1).
Regarding claim 23: the modified reference teaches the limitations of claim 1 as shown above.
Modified Williams teaches the outer surface of the core (CO) is substantially rigid (the ball has to be rigid enough for the launcher to be able to hold the projectile, seen in Fig. 1) and where the head contacts the bottom surface of the at least one channel (C1, see annotated Fig. below). 
Regarding claim 24: the modified reference teaches the limitations of claim 16 as shown above. 
Based on the drawings, Williams teaches wherein the width of the head (30) is equal to or less than a distance between the first side wall (SW1) and the second side wall (SW2) (See Fig. 1 and annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham teaches the first side wall (SW1) and the second side wall (SW2) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the equal distance between side walls as taught by Markham so as to allow a snug fit between the head of the launcher and the projectile, therefore achieving the predictable result of a more effective system.
Claims 3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Markham, Valle, and Gao as applied to claims 1 and 2 above, and further in view of Levin (US 20120006309 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Williams teaches wherein the handle (13) is formed in an ergonomic grip profile including a thumb rest for receiving a thumb (just above reference character 13, Fig. 1).
Williams fails to teach wherein the handle includes a clip shape, the clip shape forming a slot such that an open end of the handle is insertable into a pocket or a belt of a user.
However, Levin teaches wherein the handle (220) includes a clip shape (310), the clip shape forming a slot such that an open end of the handle is insertable into a pocket or a belt of a user (Para 52 “The clip 310, via its holding region 350, allows the ball thrower 10 to be conveniently carried on a belt, waistband, pocket, or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the handle as disclosed by Williams with the clip as taught by Levin so as to allow the launcher to be carried via the belt or strap of the user, achieving the predictable result of a user-friendly apparatus.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above. 
Modified Williams further teaches wherein the head (30) has a "C" shaped profile defined by an inner radius, a width, and a thickness.
Based on the drawings, Williams also teaches wherein the core (CO) of the projectile (P) hast at least one curved portion having a radius of curvature about the same as the inner radius of the "C" shaped profile (C1) (See annotated Fig. below).
    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale


However, if applicant disagrees with Examiner’s interpretation, then Markham also teaches wherein the core (CO) of the projectile (P) hast at least one curved portion having a radius of curvature about the same as the inner radius of the "C" shaped profile (C1) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the cross-sectional shape as taught by Markham so as to allow the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Modified Williams fails to explicitly teach wherein the head is flexible.
However, Levin teaches wherein the head is flexible (para 44 “The elongate members 122 will flex or bend with respect to the central portion 140 to accommodate the larger balls 20 or 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head connection as disclosed by modified Williams with the flexible head as taught by Levin so as to allow for greater sized balls to be launched by the apparatus. 
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above. 
Based on the drawings, Williams further teaches wherein the core (CO) of the projectile (P) has a cross-sectional circular shapes (C1) having a radius about the same as the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

Williams fails to teach at least two curved portions both having a radius of curvature about the same as the inner radius of the "C" shaped profile, the at least two curved portions substantially orthogonal to each other, wherein at least one of the at least two curved portions is configured to be received by the head. 
However, Markham teaches wherein the core (CO) of the projectile (P) has at least two curved portions (C1,C2) both having a radius of curvature about the same as the inner radius of the "C" shaped profile, the at least two curved portions substantially orthogonal to each other, wherein at least one of the at least two curved portions is configured to be received by the head. (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the two curved portions as taught by Markham so as to allow the user to easily grab or toss the projectile with the launcher from varying angles or directions, therefore achieving the predictable result of a user-friendly apparatus.
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above. 
Based on the drawings, Williams further teaches wherein the outer member (OM) of the core (CO) include outer surfaces (OS) forming a spherical-like exterior shape with one or more channels (C1,C2), the spherical-like exterior shape having a radius greater than the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham teaches wherein the outer member (OM) of the core (CO) include outer surfaces (OS) forming a spherical-like exterior shape with one or more channels (C1,C2), the spherical-like exterior shape having a radius greater than the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the spherical-like exterior shapes as taught by Markham so as to allow the animal to play or bite with the larger spherical-like exterior shape therefore decreasing the likelihood the core is damaged, and thus achieving the predictable result of a more efficient system.
Regarding claim 10, the modified reference teaches the limitations of claim 9 as shown above.
Williams fails to teach wherein the outer member is made of a flexible material configured for pets to bite, and wherein the at least one channel forms an air passageway in case the projectile is stuck in an air passageway of a pet.
Markham teaches wherein the at least one channel (C1) forms an air passageway (C1, SW1, SW2 form an air passage) in case the projectile (P) is stuck in an air passageway of a pet (See annotated Fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the air passages as taught by Markham so as to allow the pet to breath when the projectile is within the mouth of the pet, therefore achieving the predictable result of a more efficient apparatus. 
Gao teaches wherein the outer member (3) is made of a flexible material configured for pets to bite (Para 33 “The mesh 3 can comprise a synthetic fabric or other flexible material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the flexible outer members as taught by Gao so as to increase the amusement of the animal, therefore achieving the predictable result of a more efficient system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Markham, Valle, and Gao as applied to claim 2 above and further in view of Pickering (US 20050070198 A1, provided by applicant in IDS of 09/03/2019). 
Regarding claim 5, the modified reference teaches the limitations of claim 2 as shown above.
Williams fails to teach wherein the arm is telescopically extendable.
However, Pickering teaches wherein the arm (90) is telescopically extendable (Para 21 “the rod portion 90 is comprised of section 6 and tubular member 4. The rod portion 6 can slide into tube portion 4 as shown by the dotted line 23 allowing the overall length of the handle 50 to be adjusted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the arm as disclosed by Williams with the extending arm as taught by Pickering so as to decrease the area needed to carry or ship the apparatus, therefore achieving the predictable result of a more efficient apparatus
Claim 17 is rejected are under 35 U.S.C. 103 as being unpatentable over Williams, Markham, Valle, and Gao as applied to claim 1 above, and further in view of Wills (US D783743 S).
Regarding claim 17 the modified reference teaches the limitations of claim 1 as shown above.
 Williams fails to teach wherein the outer member (OM) includes outer surfaces forming a rectangular prism-like shape (See annotated Fig. below).
However, Wills teaches wherein the outer member (OM) includes outer surfaces forming a rectangular prism-like shape (See annotated Fig. below).

    PNG
    media_image3.png
    443
    478
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the rectangular outer surfaces as taught by Wills so as to create more room for air to pass the channels in the case the projectile gets stuck in the mouth or throat of an animal, therefore achieving the predictable result of a more effective system.
It would have been obvious to one having ordinary skill in the art before the effective filing date to restructure the shapes of the outer surfaces, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Markham, Valle, and Gao as applied to claim 1 above, and further in view of Oblack (US 8683958 B2).
Regarding claim 18: the modified reference teaches the limitations of claim 8 as shown above.
It is believed that Williams further teaches wherein the width of the head (30) is elastically deformable and greater than a distance between the first side wall and the second side wall of the channel for the head to engage the channel by friction (See Fig. 1)
However, if applicant disagrees with the examiner’s interpretation, than Levin also teaches wherein the width of the head (110) is elastically deformable and greater than a distance between the first side wall and the second side wall of the channel for the head to engage the channel by friction (para 44 “The elongate members 122 will flex or bend with respect to the central portion 140 to accommodate the larger balls 20 or 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head as disclosed by Williams with the elastically deformable head as taught by Levin so as to grip the ball with the handle so that the ball doesn’t fall, therefore achieving the predictable result of a more effective system.
Modified Williams fails to disclose wherein the channel is formed at least partially between the first side wall and a second side wall of the outer member of the projectile.
However, Oblack teaches wherein the channel (154) is formed at least partially between the first side wall and a second side wall of the outer member (152) of the projectile (Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by modified Williams with the second side wall as taught by Oblack so as to allow for easier placement of the projectile on the launching apparatus. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Markham, Valle, and Gao as applied to claim 1 above, and further in view of Smit (US 8701640 B2, provided by applicant in IDS of 09/03/2019).
Regarding claim 19: the modified reference teaches the limitations of claim 1 as shown above.
Modified Williams fails to teach wherein the launcher further includes a flexible arm portion, and wherein the flexible arm portion and the head of the launcher are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time.
However, Smit teaches wherein the launcher further includes a flexible arm portion (110, Fig. 3), and wherein the flexible arm portion and the head (120,122) of the launcher are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time (Col 4 lines 46-49, “Although arm 110 may flex when swung with sufficient force, it is sufficiently resilient to return to its original shape after disc 130 is launched.”; Col 5 lines 39-45 “first finger 120 and second finger 122 are made from a semi-rigid plastic material – the fingers are constructed from any material sufficiently resilient to accomplish a coupling and de-coupling event”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head and core of projectile as disclosed by Williams with the high elastic modulus material as taught by Smit so as to decrease the likelihood that the launcher is damaged or broken, therefore achieving the predictable result of a more efficient system.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S), Smit (US 8701640 B2) and Myers (US 5388825 A). 
Regarding claim 20: Williams teaches a launcher (8) comprising: a handle (13); a head (30) configured to engage a projectile (60), and wherein the head contacts the bottom surface of the outer surface of the core of the at least one channel and is at least partially laterally constrained the first side wall (Fig. 1), such that the head holds the projectile (Fig. 1); and an arm (10) connecting the handle (13) to the head (30).
Based on the drawings, Williams teaches wherein the projectile (P) has a core (CO) and outer member, the outer member and the core form at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface of the at least one channel is an outer surface of the rigid core and the first side wall is a side surface of the outer member.

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation, then Markham teaches wherein the projectile (P) has a core (CO) and outer member, the outer member and the core form at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface of the at least one channel is an outer surface of the rigid core and the first side wall is a side surface of the outer member.

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Modified Williams fails to teach wherein the arm and the head are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time.
However, Smit teaches wherein the arm and the head are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time (Col 4 lines 46-49, “Although arm 110 may flex when swung with sufficient force, it is sufficiently resilient to return to its original shape after disc 130 is launched.”; Col 5 lines 39-45 “first finger 120 and second finger 122 are made from a semi-rigid plastic material – the fingers are constructed from any material sufficiently resilient to accomplish a coupling and de-coupling event”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head and core of projectile as disclosed by modified Williams with the high elastic modulus material as taught by Smit so as to decrease the likelihood that the launcher is damaged or broken, therefore achieving the predictable result of a more efficient system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Modified Williams fails to teach a rigid core.
However, Myers teaches a rigid core (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ball as disclosed by modified Williams with the rigid core as taught by Myers so as to decrease the likelihood that the ball is torn away when the animal bites on the projectile to receive it. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S).
Regarding claim 21: Based on the drawings, Williams teaches a core (CO); and an outer member (OM), the outer member and the core forming at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface of the at least one channel is an outer surface of the core and the first side wall is a side surface of the outer member (See annotated Fig. below); and wherein the at least one channel is configured to receive a head of a launcher, wherein the head contacts the bottom surface of the at least one channel and is at least partially laterally constrained by one of at least the first side wall and the second side wall, such that the head holds the projectile (Best illustrated in Fig. 1).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation than Markham teaches a core (CO); and an outer member (OM), the outer member and the core forming at least one channel (C1) having a bottom surface and a first side wall (SW1), wherein the bottom surface of the at least one channel is an outer surface of the core and the first side wall is a side surface of the outer member. (See annotated Fig. below).
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 that Williams teaches away from the claimed invention of a “semi-rigid” material due to it being difficult to insert a projectile made from a nonconformable material. Examiner respectfully disagrees, as the projectile of Williams is rubber, which is rigid enough to be held by the launcher but still flexible enough to be deformed by a bite of the animal, therefore this limitation is taught by Williams. 
Applicant argues on page 9 that Williams would not teach the limitations of a rigid core either independently or in combination with other references. Examiner respectfully disagrees, as the Myers reference teaches a rigid core, which would combine with Williams to teach applicant’s claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art of record teach various elements of applicant’s claimed invention when in combination with other prior art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642